Citation Nr: 1010700	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder to include as secondary to a right knee disorder.

3.  Entitlement to service connection for a low back disorder 
to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves.  

In an unappealed June 1991 rating decision, the RO denied 
entitlement to service connection for a right knee disorder.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim to 
reopen a claim for service connection for a right knee 
disorder and claims for entitlement to service connection for 
left knee and low back disorders due to the right knee 
disorder.  The Veteran disagreed and perfected an appeal.  

In January 2010, the Veteran and her representative presented 
evidence and testimony in support of the Veteran's claims at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.




FINDINGS OF FACT

1.  The unappealed June 1991 rating decision is final.

2.  Evidence received since the June 1991 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a right knee 
disorder.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
right knee condition is unrelated to the Veteran's military 
service.

4.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
left knee condition is unrelated to the Veteran's military 
service.

5.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
lumbar spine condition is unrelated to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Since the June 1991 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Entitlement to service connection for a right knee 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Entitlement to service connection for a left knee 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Entitlement to service connection for a low back disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that she injured her right 
knee during a training exercise in August 1981.  She claims 
that she has had problems with her right knee since that 
injury and that it has caused her to favor her left leg.  She 
argues that her left knee and low back have developed 
arthritic changes because of the abnormal wear caused by the 
right knee disorder.  The Board will address preliminary 
matters and then render a decision on the issues on appeal.

As for the right knee claim, it appears that the RO denied it 
on its merits rather than on the predicate mater of whether 
new and material evidence has been received which is 
sufficient to reopen the claim.  However, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  The 
proper issue on appeal, therefore, is whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied service connection claim for a 
right knee disorder.

The Board concludes that the Veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As will be discussed in greater detail below, the 
Veteran has been amply apprised of what was required to 
establish her claim of entitlement to service connection, as 
well as the requirement that new and material evidence be 
submitted.


Duties to notify and assist 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board has determined that the Veteran received proper 
notice as required by the Court in Kent supra.  The RO sent 
the Veteran letter dated December 2006 which informed her 
that she was notified in June 1991 of a rating decision which 
denied service connection for a right knee disorder and that 
the decision was final.  The Veteran was further informed 
that in order to reopen her claim the evidence must relate to 
a showing of loss of hearing during service, and she was 
informed what constituted new and material evidence.  The 
Board notes that the language used in the letter to define 
new and material evidence substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.  In any case, as is discussed in detail 
below, the Board finds that new and material evidence has 
been submitted and reopens the claim.  Thus, any deficiency 
in notice under Kent could not result in any prejudice to the 
Veteran.

The December 2006 letter also provided the Veteran with 
notice that to show entitlement to service connection, the 
evidence needed to show that she had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  The December 2006 
notice also informed the Veteran that in order to establish a 
claim for service connection on a secondary basis, the 
evidence must show that she has a current physical or mental 
disability and that there must be medical evidence to support 
a connection between her current disability and a service-
connected disability.  Finally, the Veteran was informed in 
the December 2006 letter of how VA determines a disability 
rating and an effective date, in accordance with the Court of 
Appeals for Veterans Claims' (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice was sent prior to the date of the last 
adjudication of the Veteran's claim in January 2008.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In a claim seeking to reopen a previously denied claim, VA's 
statutory duty to assist a claimant is limited.  For example, 
the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 
(2007).  However, once a claim is reopened, statutes require 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the their claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board observes that the RO has obtained private medical 
records identified by the Veteran, VA treatment records, 
service treatment records and records held by the Social 
Security Administration (SSA).  In addition, the Veteran was 
provided with a medical examination in April 2007 which 
addressed her claims for service connection.  The Board finds 
that under the circumstances of this case VA has satisfied 
the notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf with respect to the claim 
to reopen.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran 
presented evidence at a hearing before the undersigned VLJ. 

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right knee disorder.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

New and Material/Finality 

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

"Old" evidence

The evidence of record at the time of the June 1991 rating 
decision included the Veteran's service treatment records and 
the Veteran's statements made in her claim essentially 
implying that her right knee had progressively gotten worse 
since it was injured in 1981 during a training accident.  

June 1991 rating decision

The June 1991 rating decision indicated that the evidence 
showed an injury during Army Reserve training on August 1, 
1981, which was determined to be a contusion on the right 
knee.  The rating decision also stated that the Veteran did 
not identify any right knee or right leg problem during a 
military medical examination in December 1982.  The June 1991 
rating decision denied the claim because there was no 
evidence of a chronic right knee injury during service.

Newly submitted evidence

Newly submitted evidence includes records obtained from SSA.  
A June 1991 history and physical report from West Lake 
Hospital indicates complaints of tenderness in the shoulder, 
arm and neck, but no complaints of knee or leg pain.  An 
August 1992 physician's note by Dr. J.R., M.D., indicates 
complaints of "intermittent R leg pain x 6 weeks, knee gives 
out sometimes."  No diagnosis is indicated regarding the 
right leg or knee.  

Records from 1993 and 1994 indicate complaints of and 
treatment for back pain.  A February 1996 whole body bone 
scan resulted in "findings consistent with degenerative 
changes within the sacroiliac joints and knees bilaterally." 
A September 1997 handwritten treatment by Dr. J.Z. indicates 
a diagnosis of Fibromyalgia, low back syndrome and obesity.  
A November 1997 record by Dr. G.A., M.D., indicates 
complaints of "pain all over," but does not specifically 
mention the right knee.  Dr. G.A. noted the Veteran was able 
to "ambulate about the office without difficulty," and that 
'all joints were carefully examined."  No loss of motion, no 
deformity and no signs of acute inflammation were found. 

A June 2005 University Community Hospital - MC Emergency 
Record indicates the Veteran complained of foggy vision.  The 
examiner noted a history of arthritis and fibromyalgia and a 
normal examination of the Veteran's legs.  A nursing note 
indicates that the Veteran arrived "ambulatory with steady 
gait to treatment area."  

A September 2005 note from Tampa Medical Group shows the 
Veteran provided a history of "occasional weakness of the 
right knee from remote right knee injury and history of 
fracture, right ankle 1988."  The assessment was "recent 
progressive peripheral joint pain, suggests possible 
polyarthritis superimposed on previous chronic cervical and 
lumbar pain with history of injuries as noted above."

An October 2005 note by Dr. A.U. notes complaints of knee and 
shoulder pain.  The note indicates x-rays were ordered, but 
otherwise does not indicate the Veteran's right knee was 
examined.  Ranges of motion recorded by Dr. R.B. in March 
2006 show normal knee flexion and extension.  An April 2007 
VA examination shows diagnosis of osteoarthritis of the right 
knee as confirmed by x-ray evidence.  

Discussion

As noted above, there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim.  See Evans supra.  
The June 1991 rating decision determined that there was no 
evidence of a chronic disorder during the Veteran's training 
or related to the Veteran's injury incurred during her Army 
Reserve training.  The RO considered the Veteran's service 
treatment records and the Veteran's statements indicating 
that she continued to suffer from residuals of her right knee 
injury.

The Veteran has contended in written statements and in her 
testimony that she continued to have trouble with her right 
knee from the August 1981 injury.  See for example hearing 
transcript at pages 4-6.  But that evidence is not new.  
Rather, the Veteran's recent statements to that effect are 
reiterative of statements she made in support of her initial 
claim, and are therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  There is also no evidence of a 
chronic right knee condition provided by medical providers.  

The only new evidence that the Veteran has submitted is a 
statement signed by Dr. H.M. dated January 2007: "Based on 
my review of the Veterans (sic) service medical records it is 
as likely as not or it is more likely than not that her 
current right knee with a secondary left knee disability and 
her back condition are due to the injuries from when she was 
in the military service."  This statement must be accepted 
as true.  See Justus, supra.  The statement necessarily 
implies that the right knee condition is related to her 
injury incurred during a training incident and that, 
therefore, there was a chronic injury incurred during her 
Army Reserve training in 1981.

For those reasons, the Board finds that new and material 
evidence has been submitted as to each and every aspect of 
the claim that was lacking at the time of the last final 
denial.  See Evans supra.  The claim for entitlement to 
service connection for hearing loss is accordingly reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

Entitlement to service connection for a right knee disorder.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, there 
must be (1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden supra.  The Board will address each element in turn.

With regard to element (1), the Board notes that the April 
2007 VA examiner diagnosed the Veteran with osteoarthiritis 
of the right knee as evidenced by x-rays.  Element (1) is 
satisfied.

With regard to element (2), the service medical records show 
that the Veteran injured her right leg and knee in an 
accident during a night training maneuver.  Element (2) is 
satisfied.

With regard to element (3), the evidence is mixed.  First, 
the Veteran has contended that her knee condition has 
continued since the date of the accident.  However, service 
medical records show that in December 1982, approximately 16 
months after her injury in August 1981, a military examiner 
determined that the Veteran's right knee and leg were normal, 
and the Veteran did not indicate on a report of medical 
history that her right leg or knee were injured or had 
residuals from the August 1981 accident.  Moreover, there are 
no medical records showing complaints of right knee pain, 
swelling or other chronic condition between 1982 and the 
Veteran's 1991 claim.  The Board observes that the Veteran 
did not appear in 1991 for a scheduled VA medical 
examination.  Thus, the contemporary evidence does not 
support the Veteran's statements regarding right knee 
residuals in 1991 and there is no medical evidence from 1991 
which supports the Veteran's statements.  The Court has held 
that contemporaneous evidence has greater probative value 
than history as reported by the claimant. See Curry v. Brown, 
7 Vet. App. 59, 68 (1994). 

The Court has also held that the Board may consider whether 
the Veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The Board notes that the Veteran contended in a 1993 
application for SSA disability benefits that she was disabled 
because of a 1988 injury to her neck and shoulders.  There 
was no mention of a right knee condition.  For those reasons, 
the Board finds that the Veteran's statements regarding the 
continuity of symptoms from August 1981 to 1991 are not 
credible and are not supported by the medical evidence of 
record.

Other evidence includes medical opinions provided by Dr. H.M. 
dated January 2007 and quoted in its entirety above, and the 
opinion provided by the April 2007 VA examiner.  Unlike the 
analysis above determining whether it is appropriate to 
reopen a claim, the Board is charged with the duty to assess 
the credibility and weight given to evidence in a claim for 
entitlement to service connection.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit, citing Madden, recognized that the Board 
had inherent fact-finding ability.  In addition, the Court 
has declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In its assessment of medical 
evidence, the Board can favor some medical evidence over 
other medical evidence so long as the Board adequately 
explains its reasons for doing so.  See Wensch v. Principi, 
15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, Dr. H.M. apparently signed a document submitted to him 
by the Veteran because the record contains the same statement 
without his signature.  The gist of the statement is that Dr. 
H.M. reviewed the Veteran's service medical records and 
determined after that review that her current right knee 
condition - osteoarthritis of the right knee - was caused by 
or began with the right knee contusion documented in the 
Veteran's service medical records.  There is no analysis of 
clinical facts which states a rationale for that conclusion.  
In other words, there is nothing for the Board to analyze in 
determining whether Dr. H.M.'s reasoning was sound or worthy 
of consideration.  In short, it is so conclusory that it has 
little probative value.

On the other hand, the April 2007 VA examiner examined the 
Veteran, reviewed the Veteran's claims folders and the 
medical evidence therein and determined that the Veteran's 
right knee osteoarthritis "is less likely as not related to 
the contusion in 1981."  The rationale was that there were 
several years of time between the accident and the onset of 
arthritis and because the original injury did not appear from 
the service medical records to be of such a degree that it 
would cause the onset of her arthritis.  After reviewing the 
entire record, the Board finds that the April 2007 examiner's 
opinion is consistent with the evidence of record and that it 
comports to the Board's findings regarding the lack of 
evidence of symptomatology for the period between August 1981 
and 1991.  The first evidence of right knee arthritis in the 
record is found in the February 1996 whole body scan results; 
15 years after the August 1981 accident.

For those reasons, the Board finds that the April 2007 VA 
examination report is of substantially more probative value 
than Dr. H.M.'s medical opinion.  The Board acknowledges that 
the VA examiner was a physician's assistant and Dr. H.M. is a 
M.D.  However, the differences in the degree of education and 
training between the VA examiner and Dr. H.M. are of little 
consequence; the VA examiner's opinion was supported by facts 
and rationale whereas Dr. H.M.'s was not.  

In sum, the Board finds that the preponderance of competent 
medical and other evidence supports a conclusion that the 
Veteran's current right knee arthritis condition is unrelated 
to the August 1981 right knee contusion suffered during 
training with the Army Reserves.  The benefit sought on 
appeal is denied.



Entitlement to service connection for a left knee disorder to 
include as secondary to a right knee disorder.

Entitlement to service connection for a low back disorder to 
include as secondary to a right knee disorder.

Because the issues present similar facts and evidence, they 
will be addressed in the same analysis.

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Preliminarily, the Board observes that the Veteran has 
consistently contended that her left knee and back disorders 
were caused by her right knee disorder.  She has not 
contended, and the record establishes, that neither her left 
knee nor back disorder were incurred in or aggravated during 
any period of training she had with the Army Reserves.  

As indicated above, the first element of a secondary service 
connection claim is evidence of a current disability.  The 
record establishes that the Veteran was diagnosed by the 
April 2007 VA examiner with osteoarthritis of the left knee 
and degenerative joint disease of the lumbosacral spine.  
Thus, element (1) is satisfied.

However, the claims fail because the Veteran has no service-
connected disability.  As noted above, the Veteran claims 
that her left knee and back were a result of the changes 
brought on by her right knee disorder.  The Board has just 
found that she is not entitled to service connection for that 
disorder.  Thus, Wallin element (2) is lacking and the claims 
fail for that reason.

For the sake of completeness, the Board will briefly address 
the remaining Wallin element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  The April 2007 VA 
examiner opined that neither the Veteran's left knee nor her 
low back disorders were related to her right knee disorder.  
The Board finds the VA examiner's opinions are more probative 
than the conclusory opinion offered by Dr. H.M.  Thus, 
element (3) is also not satisfied.














	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee disorder 
is reopened.  The claim is granted to that extent.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


